UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6698


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LARRY ARNOLD YOUNG,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:88-cr-00112-1)


Submitted:   July 27, 2010                 Decided:   August 9, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Larry Arnold Young, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry Arnold Young appeals the district court’s order

denying his motion for a reduction in sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we    affirm    for   the

reasons stated by the district court.             United States v. Young,

No. 1:88-cr-00112-1 (S.D.W. Va. Apr. 29, 2010).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                      2